Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    18-NOV-2020
                        SCWC-XX-XXXXXXX             10:35 AM
                                                    Dkt. 8 OGAC
          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                             AIVEN ANGEI,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge To‘oto‘o, assigned by reason of vacancy)

          Petitioner/Defendant-Appellant, Aiven Angei’s

application for writ of certiorari filed on October 6, 2020, is

hereby accepted and will be scheduled for oral argument.          The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai‘i, November 18, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Fa‘auuga L. To‘oto‘o